DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: A response filed on 10/04/2022.
• Claims 1-14, 21-26 are currently pending; claims 15-20 have been canceled.

Election/Restrictions
• Applicant’s election without traverse of invention I (claims 1-14) in the reply filed on 10/04/2022 is acknowledged. However, non-elected invention (claims 15-20) has been canceled by the applicants.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 5/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-14, 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al (US 20200279459). 
	Regarding claim1, Singh discloses a content access device (fig. 1), comprising: a communication unit (fig. 1); a non-transitory storage medium (fig. 1) that stores instructions; and a processor (fig. 1, 6) that executes the instructions to: receive video using the communication unit (communication unit, fig. 1); buffer the video in the non-transitory storage medium (par. 5); receive, using the communication unit, first audio of a first language (fig. 4, pars. 4-5) corresponding to the video (fig. 8); convert the first audio to first text in the first language (speech-to-text conversion for converting audio/speech into text, abstract, pars. 4-5) translate the first text to second text in a second language (language translation for translating from one language to another, abstract, pars. 4, 39); generate second audio from the second text (text-to-speech for converting text to audio, abstract, pars. 4-5); synchronize the second audio with the video (synchronize audio/video, pars. 25-29) and output (fig. 7) the second audio with the video from the buffer.
	Regarding independent claims 8 & 21, which recites features/limitations/features as similar to claim 1, therefore, claims 8 & 21 are rejected for the same rationale basis as claim 1 above.
Regarding claim 3, Singh further discloses the content access device of claim 1, wherein the processor synchronizes the second audio with the video by using motion analysis (motion detection/analysis, par. 22) of the video to determine a speaker.
Regarding claims 4-5,Singh further discloses the system can also use artificial intelligence to detect the language spoken by the visitor for translating between a predetermined language of the user and the language of the visitor (abstract), therefore, using voice analysis to distinguish speakers.
Regarding claim 6, Singh further discloses the content access device of claim 1, wherein the processor translates the first text by transmitting the first text to a translation server (remote server, fig. 7, pars. 17, 37) using the communication unit.
Regarding claim 7, Singh further discloses the content access device of claim 1, wherein the processor translates the first text using translation software (language translation, abstract, pars. 4-6).
Regarding claim 9, Singh further discloses the content access device of claim 8, wherein the processor receives the first audio data (video or audio, interchangeable, fig. fig. 3,  pars. 4-6) prior to the video.
Regarding claim 10, Singh further discloses the content access device of claim 8, wherein the first audio data is closed captioning data (speech-to-text, abstract, pars. 4-6).
Regarding claim 11, Singh further discloses the content access device of claim 8, wherein the processor outputs the second audio data as text on a display (display on a mobile device, figs. 6-8).
Regarding claim 12, Singh further discloses the content access device of claim 11, wherein the content access device includes the display (display on mobile device, fig. 6-8).
Regarding claim 13, Singh further discloses the content access device of claim 11, wherein: the display is incorporated into an electronic device; and the processor outputs the text on the display by transmitting (transmitting via network, fig. 1) the text to the electronic device.
Regarding claim 14, Singh further discloses the content access device of claim 8, wherein the processor receives the first audio data and the video from separate sources (audio/video sources, fig. 1).
	Regarding claim 22, Singh further discloses the method of claim 21, further comprising using translation software to translate the first audio to second audio of the second language (language translation, abstract, pars. 4-5).

	Regarding claim 23, Singh further discloses the method of claim 21, wherein translating the first text to the second language comprising translating (language translation, abstract) first text to second text.

	Regarding claim 24, Singh further discloses the method of claim 23, further comprising generating the second audio (text-to-speech, abstract) from the second text.

	Regarding claim 25, Singh further discloses the method of claim 21, further comprising receiving the first audio (figs. 3, 7) prior to receiving the video.

	Regarding claim 26, Singh further discloses the method of claim 21, further comprising selecting the second language (language selection, par. 4-5, 34, 38-39) based on a location.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Singh as described in claim 1 above and further in view of Cheung et al (US 10917607).
Regarding claim 2, Singh fails to teach and/or suggest “timestamps” associated with video/audio.
Cheung, in the same field of endeavor for audio/video synchronization, teaches a well-known example of “timestamps” associated with video/audio (timestamps, col. 1, line 30-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying audio/video synchronization of Singh to include “timestamps” as taught by Cheung because of a following reason: (1) enable a user to more quickly generate the final set of captions; (2) enable a user to efficiently fix errors in an audio transcription while still retaining appropriate timing of originally-captured audio/video events. See col. 1, lines 45-55 of Cheung for more details.
Therefore, it would have been obvious to combine Singh with Cheung to obtain the invention as specified in claim 2.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674